IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-41199
                        Conference Calendar



DAVID L. KINSER,

                                              Plaintiff-Appellant,

versus

D. MATT LIVINGSTON,
County Court at Law Judge,
Henderson County, Texas,

                                              Defendant-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:98-CV-212
                        - - - - - - - - - -

                            August 25, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     David L. Kinser appeals from the district court’s grant of

summary judgment for the defendant in Kinser’s civil rights suit.

Kinser argues that the district court erred by determining that

the defendant was absolutely immune from suit pursuant to the

doctrine of judicial immunity.    We have reviewed the record and

find no reversible error.    Judicial officers are entitled to

absolute immunity from damages in civil actions arising out of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41199
                                -2-

acts performed in the exercise of their judicial functions.

Graves v. Hampton, 1 F.3d 315, 317 (5th Cir. 1993).

     Kinser’s appeal is without arguable merit and, thus,

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.    See

5th Cir. R. 42.2.   Kinser is warned that pursuing future

frivolous appeals will invite the imposition of sanctions.